DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 03/09/2022, wherein Claims 14 and 23 were amended. The amended claims have been examined below. 
Response to Arguments
In response to applicant's argument for Claim 14 in page 4 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,specifics of ”a number of layers of decreasing shaped abrasive grain content from a working layer to a back layer”; “using a scrim between some but not all abrasive layers”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 4, paragraph 4 Applicant argues, that the reinforcing scrim between some but not all abrasive layers feature is not taught. However, the features of a first reinforcing scrim secured to the back layer opposite the intermediate layer, and a second reinforcing scrim is sandwiched between the back layer and the intermediate layer; and 2Application No.: 16/077,120wherein the working layer and the intermediate layer are directly connected, with no reinforcing scrim therebetween, as claimed, are taught by the combined references and the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zhang does teach a grinding wheel wherein the working layer and the intermediate layer are directly connected with no scrim therebetween, in Paragraph 49 Zhang discloses “Arrangements in which adjacent mix layers ax and ay are not separated by reinforcement also are possible”. And Van in paragraph 19 discloses that the reinforcement layer 117 is optional, suggesting a grinding wheel where two mix layers are not separated by reinforcement scrims. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to have modified the depressed center grinding wheel to incorporate the teachings of Zhang and Van and have the depressed center grinding wheel configured without reinforcement scrim between two mix layers. Doing so would reduce weight of the grinding wheel as it is known in the art, thereby reducing manufacturing cost and time. 
Amended Claim 14 as best understood is free of art, as the combination of Nie in view of Van in further view of Zhang used in the previous U.S.C. 103 rejection does not disclose the intermediate layer having a lower percentage of shaped abrasive particles than the first abrasive particles in the working layer in combination with all the other limitations of claim 14. Thus, the rejection under 35 U.S.C. 103 has been withdrawn because of these features, as best understood. However, amended claim 14 presents 112 issues regarding new matter and indefiniteness (See 112 rejection below) and the lack of prior art is not an admittance of allowability.
With respect to Applicant' s arguments, see Page 5 regarding Claims 20-26, these claims are free of art, but given that amended claim 14 has been rejected under 35 U.S.C. 112, Claims 20-26 are not allowable based on their dependence to the independent claims for at least the reasoning provided above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 line 15-17 claims “the second shaped abrasive particles comprise at least 25 weight percent of the third abrasive particles”. As best understood, (Please see Rejection under 35USC 112(b)) It appears that this limitation introduces new matter. There is no support in the specification or the claims for the limitation of the second shaped abrasive particles comprise at least 25 weight percent of the third abrasive particles. Per applicant specification in page 2 “the second shaped abrasive particles comprise 25 to 75 weight percent of the second abrasive particles” this limitation is not disclosed for the third abrasive particles thus, having the second shaped abrasive particles comprise at least 25 weight percent of the third abrasive particles appears to introduce new matter. Applicant is required to cancel the new matter in the reply of this Office Action.
Claims 20-26 depend on Claim 14 thus are rejected under 112(a) accordingly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "wherein the second shaped abrasive particles comprise at least 25 weight percent of the third abrasive particles" in Line 14.  There is insufficient antecedent basis for ”the second shaped abrasive particles” in the claim, also it is not clear if the applicant is referring to the previously recited shaped abrasive particles in the claim or if the applicant is introducing new shaped abrasive particles. As best understood for examination purposes Claim 14 Line 14-16 is interpreted to be referring to the shaped abrasive particles that are mentioned in the line directly above this limitation. For purposes of compact prosecution, it is also noted that the amended language should be consistent with the language presented on the specification.
Claim 14 line 13 recites the limitation “by comprising shaped abrasive particles” It is unclear if the shaped abrasive particles comprising the intermediate layer are new or different from the shaped abrasive particles disclosed on the working layer. It is unclear because the working layer has shaped abrasive particles and the intermediate is claiming to have shaped abrasive particles and second shaped abrasive particles (See 112b rejection above), raising the questions: Are the shaped abrasive particles are the same as the working layer? Are they different that the ones from the working layer? For examination purposes, the shaped abrasive particles in the intermediate layer will be interpreted to be different from the shaped abrasive particles in the first abrasive particles of the working layer. For purposes of compact prosecution, it is also noted that the amended language should be consistent with the language presented on the specification.
Claim 14 line 13 recites the limitation “crushed abrasive particles.” It is unclear if the crushed abrasive particles comprising the intermediate layer are new or different from the crushed abrasive particles disclosed to be on the back layer. It is unclear because the back layer has first crushed abrasive particles and the intermediate is claimed to have crushed abrasive particles, raising the question if the first crushed abrasive particles of the back layer and the shaped abrasive layers of the intermediate layer are different like in previous presented claims. For examination purposes the crushed abrasive particles from the intermediate layer will be interpreted to be different from the first crushed abrasive particles of the second abrasive particles of the back layer. For purposes of compact prosecution, it is also noted that the amended language should be consistent with the language presented on the specification.
Claim 14 line 16-17 recites the limitation of the second shaped abrasive particles comprising at least 25 weight percent of third abrasive particles. The limitation, as currently disclosed, appears to raise new matter issues as discussed in the 112(a) rejection above.. It is unclear if the working layer percentage is referring to the first abrasive particles weight percentage in the working layer or the weight percentage of the entire working layer. For examination purposes, this limitation is being interpreted to be referring to the weight percentage of the first abrasive particles in the working layer. For purposes of compact prosecution, it is also noted that the amended language should be consistent with the language presented on the specification.
Claims 20-26 depend on Claim 14 thus are rejected under 112(b) accordingly.
Allowable Subject Matter
As best understood, Claims 14-26 are free of art, but are subject rejections under 35 U.S.C. 112(a) and 112(b) rejections, as noted above. Due to the indefiniteness of Claims 14 and 20-26, the lack of prior art is not an admittance of allowability.
Conclusion
To help promote expedited prosecution of this case, the Applicant is invited to contact the Examiner to set-up an Interview to discuss the distinguishing features of the invention over the prior art and clarification of the amended claim language.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723 

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723